IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JAVAGHN WAPLES,                         §
                                            §
        Defendant Below,                    §   No. 367, 2020
        Appellant,                          §
                                            §   Court Below—Superior Court
        v.                                  §   of the State of Delaware
                                            §
    STATE OF DELAWARE,                      §   Cr. ID No. 1812013462B (S)
                                            §
        Plaintiff Below,                    §
        Appellee.                           §

                            Submitted: November 30, 2020
                            Decided:   January 7, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES Justices.

                                         ORDER

       After consideration of the notice to show cause and the response, it appears to

the Court that:

       (1)    On November 2, 2020, the appellant, Javaghn Waples, filed a notice of

appeal from his January 28, 2020 conviction for possession of a firearm by a person

prohibited. As Waples acknowledged in his notice of appeal and as reflected on the

docket, the Superior Court has not yet sentenced Waples. The Superior Court docket

reflects that, on April 3, 2020, the Superior Court granted defense counsel’s request

to continue sentencing until Waples could appear in open court.1 The docket also


1
 For most of the judicial emergency declared in response to the COVID-19 pandemic, the trial
courts have not held in-person hearings with incarcerated defendants.
reflects that the Superior Court recently granted the motion to withdraw filed by

defense counsel. Waples has filed a motion for appointment of counsel that is

currently pending. The Superior Court docket does not reflect that Waples’ former

counsel or Waples have requested sentencing by video.

          (2)    The Senior Court Clerk issued a notice directing Waples to show cause

why this appeal should not be dismissed based on this Court’s lack of jurisdiction

under Article IV, § 11(1)(b) of the Delaware Constitution to hear an interlocutory

appeal in a criminal matter. In his response to the notice to show cause, Waples

addresses his inability to obtain the materials he needs for his motion to proceed in

forma pauperis, but does not address the interlocutory nature of his appeal.

          (3)    Under the Delaware Constitution, the Court may review only a final

judgment in a criminal case.2 Because Waples has not yet been sentenced for his

criminal conviction, this appeal is interlocutory and the Court has no jurisdiction to

consider it.3 After the Superior Court sentences Waples, he may file an appeal.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                              Justice

2
    Del. Const. art. IV, § 11(1)(b).
3
    Cirwithian v. State, 2019 WL 7041892, at *1 (Del. Dec. 20, 2019).

                                                 2